Citation Nr: 0515337	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-11 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.

2.  Entitlement to a compensable rating for hearing loss in 
the left ear.

3.  Entitlement to service connection for hearing loss in the 
right ear.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for residuals of right 
middle cerebral artery 
distribution stroke.

7.  Entitlement to service connection for Hepatitis C.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to service 
connection for post-traumatic stress disorder (evaluated as 
10 percent disabling) and for hearing loss in the left ear 
(assigned a noncompensable rating).  The rating decision also 
denied entitlement to service connection for the remaining 
issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

In March 2004, and again in January 2005, the veteran 
requested a "Travel Board" hearing at the local VA office.  
Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his behalf, expresses a desire to 
appear in person.  The Board shall decide an appeal only 
after affording the appellant an opportunity for a hearing.  
38 U.S.C.A. § 7107(b) (West 2002).

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the veteran is 
afforded all due process of law.  Accordingly, this case is 
remanded for the following development:

The RO should make the necessary arrangements 
to schedule the appellant for a Travel Board 
hearing at the RO.  The RO is also requested 
to inform the appellant of his hearing 
options of having a hearing before a member 
of the Board via video-conferencing. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


